DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/26/2021. Presently, claims 1-15 are pending.
Claim Objections
Claim 11 is objected to because of the following informalities:  In part “iv.” “the user” should be amended to “the first user” as was done in other instances throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0288777 to Short.
	With regard to claim 1, Short discloses a method of evaluating a videogame for a first user, comprising the steps of: performing a calibration test using a physical input device to evaluate at least a first physical input capability of the first user with respect to that physical input device (0032; 0043; 0045); evaluating the at least first physical input capability exhibited with respect to that physical input device during reference play of the videogame by one or more reference user other than the first user (0078; 0136); comparing the at least first physical input capability exhibited during reference play with that of the first user (0078; 0136); and providing an evaluation of the videogame’s suitability for play by the first user, based upon the comparison (0110; 0115; 0126; 0136).
	Short is not explicitly clear that the reference play is a result of a “play-through of the videogame.” However, Short does disclose that the first user is determined based off of their playing (0136) and that there are comparisons to reference users (0078; 0136). It would have been obvious to one of ordinary skill in the art to use the play-through as discussed in 0136 to generate reference data in order to compare later as this would be a known way of gathering such reference data that would be more reliable than simply guessing what the reference data might be. Therefore the limitations as claims would have been obvious to one of ordinary skill in the art at the time the 
	With regard to claim 2, Short discloses that the physical input capability of the first user is caegorised based upon the evaluation (0045; 0065; 0136).
	With regard to claim 3, Short discloses that the evaluation of the at least first physical input capability exhibited during reference play of the videogame is assumed equivalent to a notional standard physical input capability (0078).
	With regard to claim 4, Short discloses that separate evaluations of the videogame’s suitability for play by the first user is performed for each of two or more difficulty levels of the videogame (0078; 0136; wherein “difficulty levels” is board enough that it could include what difficulty each hand has to perform).
	With regard to claim 5, Short discloses that the evaluation of the videogame’s suitability for play by the first user comprises an evaluation of physical input capability difficulty relative to the user’s physical input capability (0078; 0126; 0136).
	With regard to claim 6, Short discloses that the evaluation of the videogame’s suitability for play by the first user comprises one or more of: an evaluation of the proportion of the game evaluated to be at respective physical input capability difficulties; an evaluation of respective physical input capability difficulties at a plurality of time or progress intervals during a game (0136); and an evaluation of respective physical input capability difficulties at a plurality of locations within a game.
	With regard to claim 7, Short discloses in which the calibration test is an interactive activity run separate to the videogame (0043; 0051).
	With regard to claim 8, Short discloses that the tested physical input capabilities of the first user include one or more selected form the list consisting of: the ability to activate a given input on the controller, when held normally (0136); a time taken to activate a given input on the physical 
	With regard to claim 9, Short discloses defining a difficult mode for a videogame that is within a threshold physical input capability difficulty for the first user or a category of users to whom the first user belongs (0078; 0126; 0136).
	With regard to claim 10, Short discloses evaluating the videogame’s current suitability for play by the first user during gameplay; and if the videogame’s current physical input capability difficulty relative to the physical input capability of the first user is above a predetermined threshold, implementing an in-game mitigation of that difficulty (0051; 0115).
	With regard to claim 11, Short discloses that the in-game mitigation comprises one or more of: remapping one or more in-game controls to a different physical input or sequence of inputs (0051; 0015; 0136); increase a threshold for error tolerance, or speed of actuation of an input or sequence of inputs; auto input a predetermined sequence at a predetermined moment within the game; reduce, limit or suspend damage taken by the user; provide an auto destruct function for in-game obstacles, allow the first user to progress to a predetermined safe point.
	With regard to claim 12, Short discloses a graphical indication that the in-game mitigation is being implemented is included with the videogame display (0115; wherein graphics are modified to change audio into visual output).
claim 13, Short discloses in which the availability of a videogame for selection by the first user is responsive to the evaluation of the videogame’s suitability for play by the first user (0118).
	Claims 14 and 15 contain similar limitations to claim 1 and are rejected in like manner.
Response to Arguments
Applicant quotes several passages of Short but it is unclear if they are trying to distinguish Short or simply provide their interpretation of Short. Either way, Applicant’s main argument appears to be that Short does not evaluate “what physical capabilities are require over the course of playing a particular game,” (Arguments, page 10). The current rejection and the previous rejection both cite to paragraph 0136 which directly addresses this and to which Applicant does not address at all. As such, Applicant’s arguments are not found to be convincing.
Objections and rejections that are not included above have been withdrawn based upon Applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715